Citation Nr: 1624213	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-19 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for removal of the left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005.  This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Unfortunately, the Veteran died in January 2013.  The RO has recognized the Veteran's surviving spouse as a proper substitute in this matter.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, entitlement to service connection for removal of the left kidney was granted in a February 2016 Decision Review Officer decision.


CONCLUSION OF LAW

The Board does not have jurisdiction to decide the claim for service connection for removal of the left kidney.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, entitlement to service connection for removal of the left kidney was granted in a February 2016 Decision Review Officer decision.  Consequently, there remains no issue for the Board to decide.  

	
ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


